Exhibit 10(c)

FIRST AMENDMENT

TO THE

BANK OF AMERICA PENSION RESTORATION PLAN

(AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2009)

Instrument of Amendment

THIS INSTRUMENT OF AMENDMENT (the “Instrument”) is executed this 18th day of
December, 2009 by BANK OF AMERICA CORPORATION, a Delaware corporation (the
“Company”).

Statement of Purpose

The Company sponsors the Bank of America Pension Restoration Plan (the “Plan”)
for the benefit of its eligible employees and the eligible employees of its
affiliated companies that participate in the Plan. The provisions of the Plan
are currently set forth in an Instrument of the Company dated November 24, 2008,
which amended and restated the Plan effective January 1, 2009 (the “2009
Restatement”). By this Instrument, the Company is amending the Plan to
(1) reflect relevant changes in the amendment and restatement of The Bank of
America Pension Plan, (2) reflect the suspension of awards under the Bank of
America Corporation Equity Incentive Plan; and (3) otherwise meet current needs.
The Company has reserved the right in Section 4.1 of the Plan to amend the Plan
in whole or in part, on its own behalf and on behalf of its affiliated companies
that participate in the Plan.

NOW, THEREFORE, the Plan, as set forth in the 2009 Restatement, is hereby
amended as follows effective as of January 1, 2009:

1. Section 1.2 of the Plan is hereby amended in its entirety to read as follows:

 

  “1.2 Applicable Minimum Benefits Provisions

The minimum monthly benefit amount payable to a Participant in a lump sum as
provided in the applicable Basic Plan Specification Schedule.”

2. Section 2.2(b)(ii)(A) of the Plan is hereby amended in its entirety to read
as follows:

 

  “(A)

Amount A equals the compensation credit that would have been allocated to the
Participant’s ‘account’ under the Basic Plan as of such date if (i) the Code
Limitations did not apply to the Basic Plan, (ii) the Participant’s
‘compensation’ under the Basic Plan included the amounts, if any, deferred by
the Participant under the Bank of America 401(k) Restoration Plan or any other
nonqualified deferred compensation plan designated by



--------------------------------------------------------------------------------

 

the Global Human Resources Group, (iii) the Participant’s ‘compensation’ under
the Basic Plan included the EIP ‘principal amount,’ if any, of any annual
incentive awards earned for performance periods beginning on or after January 1,
2002, and (iv) the Participant’s ‘compensation’ under the Basic Plan included
the CMG Plan ‘principal amount,’ if any, of any annual incentive awards earned
for performance periods beginning on or after January 1, 2006; provided,
however, that a Participant’s compensation taken into account for purposes of
determining this Amount A shall not exceed $250,000 for any Plan Year beginning
on or after January 1, 2005 unless the Participant experiences a Termination of
Employment during the Plan Year and is rehired within the same Plan Year, in
which case the Participant’s compensation taken into account for purposes of
determining this Amount A may exceed $250,000 only to the extent necessary to
allow such Participant to reach the Code Limitations under the Basic Plan; and”

3. The last sentence in Section 2.2(b)(ii) of the Plan is hereby amended in its
entirety to read as follows:

“For purposes of determining Amount A, the EIP principal amount and the CMG Plan
principal amount, if any, for a Participant who is in Band 0 shall be the amount
communicated to the Global Human Resources Group by the Corporation’s Executive
Compensation Group as the EIP principal amount and the CMG Plan principal
amount, as applicable.”

4. The reference to “subsections (a) and (b)” in Section 2.3(d)(ii)(B) of the
Plan is hereby amended to read “subsection (b)”.

5. Section 2.4(c)(i) of the Plan is hereby amended in its entirety to read as
follows:

 

  “(i)

Amount A equals the lump sum value of the Participant’s Basic Plan benefit
determined as of the Participant’s Delink Calculation Date in accordance with
the Applicable Minimum Benefits Provisions of the Basic Plan as if (A) the Code
Limitations did not apply to the Basic Plan, (B) the Participant’s
‘compensation’ under the Basic Plan included any amounts which were disregarded
because of the Participant’s deferral of such amounts pursuant to an election
under the Bank of America 401(k) Restoration Plan or any other nonqualified
deferred compensation plan designated by the Global Human Resources Group,
(iii) the Participant’s ‘compensation’ under the Basic Plan included the EIP
‘principal amount,’ if any, of any annual incentive awards earned for
performance periods beginning on or after January 1, 2002 and (iv) the
Participant’s ‘compensation’ under the Basic Plan included the CMG Plan
‘principal amount,’ if any, of any annual incentive awards earned for
performance periods beginning on or after January 1, 2006; provided, however,
that a Participant’s compensation taken into account for purposes of determining
this Amount A shall not exceed $250,000 for any Plan Year beginning on

 

2



--------------------------------------------------------------------------------

 

or after January 1, 2005 unless the Participant experiences a Termination of
Employment during the Plan Year and is rehired within the same Plan Year in
which the Termination of Employment occurs, in which case the Participant’s
compensation taken into account for purposes of determining this Amount A may
exceed $250,000 only to the extent necessary to allow such Participant to reach
the Code Limitations under the Basic Plan; and”

6. The reference to “paragraph (i)” in Section 2.4(d)(ii)(C) of the Plan is
hereby amended to read “paragraph (i) or (ii) of this subsection, as
applicable.”

IN WITNESS WHEREOF, the Corporation, on behalf of all of the Participating
Employers, has caused this Instrument to be executed by its duly authorized
officer as of the day and year first above written.

 

BANK OF AMERICA CORPORATION By:   /s/ Mark S. Behnke  

Mark S. Behnke

Global Compensation, Benefits and

Shared Services Executive

 

3